Case: 21-20378     Document: 00516308872         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 5, 2022
                                  No. 21-20378
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William H. Mikulin, individually and as Trustee of
   Mikulin Holdings Trust, Yegua Trust and Texas
   Redemptive Trust; Barry W. Mikulin, the Trustee of
   Yegua Trust and RLD Investment Trust,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1010


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          In this pro se appeal, appellants William Mikulin, Yegua Trust, Texas
   Redemptive Trust, and RLD Investment Trust challenge the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20378      Document: 00516308872           Page: 2     Date Filed: 05/05/2022




                                     No. 21-20378


   judgment allowing the United States to recover the taxes, penalties, and
   interest owed by appellants.
          The district court entered default judgment against the three trusts
   because they were not represented by a lawyer. On appeal, the trusts again
   have no lawyer.      Although individuals in their personal capacity may
   represent themselves in federal court, see 28 U.S.C. § 1654 (“In all courts of
   the United States the parties may plead and conduct their own cases
   personally or by counsel . . . .”), artificial entities like trusts may not appear
   “otherwise than through a licensed attorney.” Rowland v. Cal. Men’s Colony,
   506 U.S. 194, 202 (1993); United States v. Trowbridge, 251 F.3d 157, 157 (5th
   Cir. 2001) (“[A] non-attorney is not entitled to represent a trust in federal
   court.”) (unpublished). Accordingly, the trusts may not proceed without a
   lawyer.
          Mikulin’s appeal in his personal capacity, in contrast, is properly
   before us. With respect to Mikulin, the district court held that the United
   States was entitled to (1) default judgment as a sanction under Federal Rule
   of Civil Procedure 37(b)(2)(A)(vi) and (2) summary judgment on the merits.
   We affirm because the district court did not abuse its discretion in
   sanctioning Mikulin with a default judgment. See SEC v. First Fin. Grp. of
   Tex., Inc., 659 F.2d 660, 666 (5th Cir. 1981) (upholding a default judgment
   sanction as within the district court’s discretion). Instead of complying with
   the district court’s discovery order and responding to the United States’
   pleadings, Mikulin filed several frivolous documents to obstruct and delay
   the proceedings. His pleadings referenced his “Ecclesiastical Declaration of
   Independence” from the United States, purported to appoint a power of
   attorney under the “international Treaty of Peace and Friendship between
   Morocco and the United States,” and, on several occasions, disaffirmed
   “any and all contracts associated with [his] infancy.” Given these willful
   violations of the district court’s discovery order and the resources that the



                                           2
Case: 21-20378     Document: 00516308872          Page: 3   Date Filed: 05/05/2022




                                   No. 21-20378


   United States had to spend in responding to Mikulin’s numerous rambling
   filings, default judgment was warranted. See Law Funder, L.L.C. v. Munoz,
   924 F.3d 753, 758–60 (5th Cir. 2019).
                                      ***
         We DISMISS the appeals by Yegua Trust, Texas Redemptive Trust,
   and RLD Investment Trust and AFFIRM the district court’s judgment
   against William Mikulin.




                                           3